644 S.W.2d 442 (1982)
Francisca MARTINEZ and Antonio L. Martinez, Petitioners,
v.
HIGHLANDS INSURANCE COMPANY, Respondent.
No. C-1440.
Supreme Court of Texas.
September 22, 1982.
Stradley, Barnett & Stein, Don M. Barnett, Houston, for petitioners.
Vinson & Elkins, Michael G. Terry, Houston, for respondent.
PER CURIAM.
In 1979 the Industrial Accident Board granted the Martinezes an award of workers' compensation benefits against Highlands Insurance Company for past nursing services performed by Mrs. Martinez for her husband. The Martinezes appealed this award to the 125th District Court of Harris County. The district court rendered judgment for the Martinezes on a jury verdict and granted 4% pre-judgment interest on the verdict.
Highlands Insurance Company asserted six points of error on appeal to the court of appeals. The court of appeals affirmed the trial court's judgment on the verdict, but reformed the award by eliminating the 4% pre-judgment interest, holding, among other things, that a worker cannot recover pre-judgment interest on past medical expenses because such expenses are not "past due weekly installments" within the meaning of article 8306a. 638 S.W.2d 507. We approve this holding of the court of appeals. Petitioners' application for writ of error is refused, no reversible error. Tex.R.Civ.P. 483.